 


110 HR 1641 IH: Montgomery GI Bill Integration Act of 2007
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1641 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mr. Snyder (for himself, Mr. Filner, Mr. Buyer, Ms. Herseth, Ms. Loretta Sanchez of California, Mr. Reynolds, Mr. Boozman, and Mr. Latham) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 38, United States Code, to recodify as part of that title certain educational assistance programs for members of the reserve components of the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Montgomery GI Bill Integration Act of 2007. 
2.Recodification in title 38, United States Code, of certain educational assistance programs for members of the Reserve components 
(a)In generalPart III of title 38, United States Code, is amended by inserting after chapter 32 the following new chapter: 
 
33EDUCATIONAL ASSISTANCE FOR MEMBERS OF THE RESERVE COMPONENTS 
 
Subchapter I—Members of the Selected Reserve 
Sec 
3301. Educational assistance program: establishment; amount. 
3302. Eligibility for educational assistance. 
3303. Time limitation for use of entitlement. 
3304. Termination of assistance. 
3305. Failure to participate satisfactorily; penalties. 
3306. Administration of program 
3307. Reports to Congress. 
Subchapter II—Reserve Component Members Supporting Contingency Operations and Certain Other Operations 
3321. Purpose. 
3322. Educational assistance program. 
3323. Eligibility for educational assistance. 
3324. Time limitation for use of entitlement. 
3325. Termination of assistance. 
3326. Administration of program. 
IMembers of the Selected Reserve 
3301.Educational assistance program: establishment; amount 
(a)To encourage membership in units of the Selected Reserve of the Ready Reserve, the Secretary of each military department, under regulations prescribed by the Secretary of Defense, and the Secretary of Homeland Security, under regulations prescribed by the Secretary with respect to the Coast Guard when it is not operating as a service in the Navy, shall establish and maintain a program to provide educational assistance to members of the Selected Reserve of the Ready Reserve of the Armed Forces under the jurisdiction of the Secretary concerned who agree to remain members of the Selected Reserve for a period of not less than six years. 
(b) 
(1)Except as provided in subsections (d) through (f), each educational assistance program established under subsection (a) shall provide for payment by the Secretary of Veterans Affairs of an educational assistance allowance to each person entitled to educational assistance under this subchapter who is pursuing a program of education. The educational assistance allowance shall be paid at the following rates: 
(A)$309 (as increased from time to time under paragraph (2)) per month for each month of full-time pursuit of a program of education. 
(B)$231 (as increased from time to time under paragraph (2)) per month for each month of three-quarter-time pursuit of a program of education. 
(C)$153 (as increased from time to time under paragraph (2)) per month for each month of half-time pursuit of a program of education. 
(D)an appropriately reduced rate, as determined under regulations which the Secretary of Veterans Affairs shall prescribe, for each month of less than half-time pursuit of a program of education, except that no payment may be made to a person for less than half-time pursuit if tuition assistance is otherwise available to the person for such pursuit from the military department concerned. 
(2)With respect to any fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the rates payable under subparagraphs (A), (B), and (C) of paragraph (1) equal to the percentage by which— 
(A)the Consumer Price Index (all items, United States city average) for the 12-month period ending on the June 30 preceding the beginning of the fiscal year for which the increase is made, exceeds 
(B)such Consumer Price Index for the 12-month period preceding the 12-month period described in subparagraph (A). 
(c) 
(1)Educational assistance may be provided under this subchapter for pursuit of any program of education that is an approved program of education for purposes of chapter 30 of this title. 
(2)Subject to section 3695 of this title, the maximum number of months of educational assistance that may be provided to any person under this subchapter is 36 (or the equivalent thereof in part-time educational assistance). 
(3) 
(A)Notwithstanding any other provision of this subchapter or chapter 36 of this title, any payment of an educational assistance allowance described in subparagraph (B) of this paragraph shall not— 
(i)be charged against the entitlement of any individual under this subchapter; or 
(ii)be counted toward the aggregate period for which section 3695 of this title limits an individual's receipt of assistance. 
(B)The payment of the educational assistance allowance referred to in subparagraph (A) of this paragraph is the payment of such an allowance to the individual for pursuit of a course or courses under this subchapter if the Secretary of Veterans Affairs finds that the individual— 
(i)had to discontinue such course pursuit as a result of being ordered to serve on active duty under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10; and 
(ii)failed to receive credit or training time toward completion of the individual's approved educational, professional, or vocational objective as a result of having to discontinue, as described in clause (i), the individual's course pursuit. 
(C)The period for which, by reason of this subsection, an educational assistance allowance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the portion of the period of enrollment in the course or courses for which the individual failed to receive credit or with respect to which the individual lost training time, as determined under subparagraph (B)(ii). 
(d) 
(1)Except as provided in paragraph (2), the amount of the monthly educational assistance allowance payable to a person pursuing a full-time program of apprenticeship or other on-the-job training under this subchapter is— 
(A)for each of the first six months of the person's pursuit of such program, 75 percent of the monthly educational assistance allowance otherwise payable to such person under this subchapter; 
(B)for each of the second six months of the person's pursuit of such program, 55 percent of such monthly educational assistance allowance; and 
(C)for each of the months following the first 12 months of the person's pursuit of such program, 35 percent of such monthly educational assistance allowance. 
(2)In any month in which any person pursuing a program of education consisting of a program of apprenticeship or other on-the-job training fails to complete 120 hours of training, the amount of the monthly educational assistance allowance payable under this subchapter to the person shall be limited to the same proportion of the applicable full-time rate as the number of hours worked during such month, rounded to the nearest 8 hours, bears to 120 hours. 
(3) 
(A)Except as provided in subparagraph (B), for each month that such person is paid a monthly educational assistance allowance under this subchapter, the person's entitlement under this subchapter shall be charged at the rate of— 
(i)75 percent of a month in the case of payments made in accordance with paragraph (1)(A); 
(ii)55 percent of a month in the case of payments made in accordance with paragraph (1)(B); and 
(iii)35 percent of a month in the case of payments made in accordance with paragraph (1)(C). 
(B)Any such charge to the entitlement shall be reduced proportionately in accordance with the reduction in payment under paragraph (2). 
(e) 
(1) 
(A)The amount of the educational assistance allowance payable under this subchapter to a person who enters into an agreement to pursue, and is pursuing, a program of education exclusively by correspondence is an amount equal to 55 percent of the established charge which the institution requires nonveterans to pay for the course or courses pursued by such person. 
(B)For purposes of subparagraph (A), the term established charge means the lesser of— 
(i)the charge for the course or courses determined on the basis of the lowest extended time payment plan offered by the institution and approved by the appropriate State approving agency; or 
(ii)the actual charge to the person for such course or courses. 
(C)Such allowance shall be paid quarterly on a pro rata basis for the lessons completed by the person and serviced by the institution. 
(2)In each case in which the amount of educational assistance is determined under paragraph (1), the period of entitlement of the person concerned shall be charged with one month for each amount equal to the amount of the monthly rate payable under subsection (b)(1)(A) for the fiscal year concerned which is paid to the individual as an educational assistance allowance. 
(f) 
(1)Each individual who is pursuing a program of education consisting exclusively of flight training approved as meeting the requirements of section 3306(c) of this title shall be paid an educational assistance allowance under this subchapter in the amount equal to 60 percent of the established charges for tuition and fees which similarly circumstanced nonveterans enrolled in the same flight course are required to pay. 
(2)No educational assistance allowance may be paid under this subchapter to an individual for any month during which such individual is pursuing a program of education consisting exclusively of flight training until the Secretary has received from that individual and the institution providing such training a certification of the flight training received by the individual during that month and the tuition and other fees charged for that training. 
(3)The period of entitlement of an individual pursuing a program of education described in paragraph (1) shall be charged with one month for each amount equal to the amount of the monthly rate payable under subsection (b)(1)(A) for the fiscal year concerned which is paid to that individual as an educational assistance allowance for such program. 
(4)The number of solo flying hours for which an individual may be paid an educational assistance allowance under this subsection may not exceed the minimum number of solo flying hours required by the Federal Aviation Administration for the flight rating or certification which is the goal of the individual's flight training. 
(g) 
(1) 
(A)Subject to subparagraph (B), the Secretary of Veterans Affairs shall approve individualized tutorial assistance for any person entitled to educational assistance under this subchapter who— 
(i)is enrolled in and pursuing a postsecondary course of education on a half-time or more basis at an educational institution; and 
(ii)has a deficiency in a subject required as a part of, or which is prerequisite to, or which is indispensable to the satisfactory pursuit of, the program of education. 
(B)The Secretary of Veterans Affairs shall not approve individualized tutorial assistance for a person pursuing a program of education under this paragraph unless such assistance is necessary for the person to successfully complete the program of education. 
(2) 
(A)Subject to subparagraph (B), the Secretary of Veterans Affairs shall pay to a person receiving individualized tutorial assistance pursuant to paragraph (1) a tutorial assistance allowance. The amount of the allowance payable under this paragraph may not exceed $100 for any month, nor aggregate more than $1,200. The amount of the allowance paid under this paragraph shall be in addition to the amount of educational assistance allowance payable to a person under this subchapter. 
(B)A tutorial assistance allowance may not be paid to a person under this paragraph until the educational institution at which the person is enrolled certifies that— 
(i)the individualized tutorial assistance is essential to correct a deficiency of the person in a subject required as a part of, or which is prerequisite to, or which is indispensable to the satisfactory pursuit of, an approved program of education; 
(ii)the tutor chosen to perform such assistance is qualified to provide such assistance and is not the person's parent, spouse, child (whether or not married or over eighteen years of age), brother, or sister; and 
(iii)the charges for such assistance do not exceed the customary charges for such tutorial assistance. 
(3) 
(A)A person's period of entitlement to educational assistance under this subchapter shall be charged only with respect to the amount of tutorial assistance paid to the person under this subsection in excess of $600. 
(B)A person's period of entitlement to educational assistance under this subchapter shall be charged at the rate of one month for each amount of assistance paid to the individual under this section in excess of $600 that is equal to the amount of the monthly educational assistance allowance which the person is otherwise eligible to receive for full-time pursuit of an institutional course under this subchapter. 
(h)A program of education in a course of instruction beyond the baccalaureate degree level shall be provided under this subchapter, subject to the availability of appropriations. 
(i) 
(1)In the case of a person who has a skill or specialty designated by the Secretary concerned as a skill or specialty in which there is a critical shortage of personnel or for which it is difficult to recruit or, in the case of critical units, retain personnel, the Secretary concerned may increase the rate of the educational assistance allowance applicable to that person to such rate in excess of the rate prescribed under subparagraphs (A) through (D) of subsection (b)(1) as the Secretary of Defense considers appropriate, but the amount of any such increase may not exceed $350 per month. 
(2)In the case of a person who has a skill or specialty designated by the Secretary concerned as a skill or specialty in which there is a critical shortage of personnel or for which it is difficult to recruit or, in the case of critical units, retain personnel, who is eligible for educational benefits under chapter 30 (other than section 3012) of this title and who meets the eligibility criteria specified in subparagraphs (A) and (B) of section 3302(a)(1) of this title, the Secretary concerned may increase the rate of the educational assistance allowance applicable to that person to such rate in excess of the rate prescribed under section 3015 of this title as the Secretary of Defense considers appropriate, but the amount of any such increase may not exceed $350 per month. 
(3)The authority provided by paragraphs (1) and (2) shall be exercised by the Secretaries concerned under regulations prescribed by the Secretary of Defense. 
(j) 
(1)Subject to paragraph (3), the amount of educational assistance payable under this subchapter for a licensing or certification test described in section 3452(b) of this title is the lesser of $2,000 or the fee charged for the test. 
(2)The number of months of entitlement charged in the case of any individual for such licensing or certification test is equal to the number (including any fraction) determined by dividing the total amount of educational assistance paid such individual for such test by the full-time monthly institutional rate of educational assistance which, but for paragraph (1), such individual would otherwise be paid under subsection (b). 
(3)In no event shall payment of educational assistance under this subsection for such a test exceed the amount of the individual's available entitlement under this subchapter. 
3302.Eligibility for educational assistance 
(a)A person who— 
(1)after June 30, 1985— 
(A)enlists, reenlists, or extends an enlistment as a Reserve for service in the Selected Reserve for a period of not less than six years; or 
(B)is appointed as, or is serving as, a reserve officer and agrees to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; and 
(2)before applying for benefits under this section, has completed the requirements of a secondary school diploma (or an equivalency certificate);is entitled to educational assistance under section 3301 of this title. 
(b)Educational assistance may not be provided to a member under this subchapter until the member has completed the initial period of active duty for training required of the member. 
(c)Each person who becomes entitled to educational assistance under subsection (a) shall at the time the person becomes so entitled be given a statement in writing summarizing the provisions of this subchapter and stating clearly and prominently the substance of sections 3304 and 3305 of this title as such sections may apply to the person. At the request of the Secretary of Veterans Affairs, the Secretary of Defense shall transmit a notice of entitlement for each such person to that Secretary. 
(d)A person who serves in the Selected Reserve may not receive credit for such service under both the program established by chapter 30 of this title and the program established by this subchapter but shall elect (in such form and manner as the Secretary of Veterans Affairs may prescribe) the program to which such service is to be credited. However, a person may not receive credit under the program established by this subchapter for service (in any grade) on full-time active duty or full-time National Guard duty for the purpose of organizing, administering, recruiting, instructing, or training the reserve components in a position which is included in the end strength required to be authorized each year by section 115(a)(1)(B) of title 10. 
3303.Time limitation for use of entitlement 
(a)Except as provided in subsection (b), the period during which a person entitled to educational assistance under this subchapter may use such person's entitlement expires (1) at the end of the 14-year period beginning on the date on which such person becomes entitled to such assistance, or (2) on the date the person is separated from the Selected Reserve, whichever occurs first. 
(b) 
(1)In the case of a person— 
(A)who is separated from the Selected Reserve because of a disability which was not the result of the individual's own willful misconduct incurred on or after the date on which such person became entitled to educational assistance under this subchapter; or 
(B)who, on or after the date on which such person became entitled to educational assistance under this subchapter ceases to be a member of the Selected Reserve during the period beginning on October 1, 1991, and ending on December 31, 2001, by reason of the inactivation of the person's unit of assignment or by reason of involuntarily ceasing to be designated as a member of the Selected Reserve pursuant to section 10143(a) of title 10,the period for using entitlement prescribed by subsection (a) shall be determined without regard to clause (2) of such subsection. 
(2)The provisions of section 3031(f) of this title shall apply to the period of entitlement prescribed by subsection (a). 
(3)The provisions of section 3031(d) of this title shall apply to the period of entitlement prescribed by subsection (a) in the case of a disability incurred in or aggravated by service in the Selected Reserve. 
(4)In the case of a member of the Selected Reserve of the Ready Reserve who serves on active duty pursuant to an order to active duty issued under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10— 
(A)the period of such active duty service plus four months shall not be considered in determining the expiration date applicable to such member under subsection (a); and 
(B)the member may not be considered to have been separated from the Selected Reserve for the purposes of clause (2) of such subsection by reason of the commencement of such active duty service. 
3304.Termination of assistanceEducational assistance may not be provided under this subchapter— 
(1)to a member receiving financial assistance under section 2107 of title 10 as a member of the Senior Reserve Officers' Training Corps program; or 
(2)to a member who fails to participate satisfactorily in required training as a member of the Selected Reserve. 
3305.Failure to participate satisfactorily; penalties 
(a)PenaltiesAt the option of the Secretary concerned, a member of the Selected Reserve of an armed force who does not participate satisfactorily in required training as a member of the Selected Reserve during a term of enlistment or other period of obligated service that created entitlement of the member to educational assistance under this subchapter, and during which the member has received such assistance, may— 
(1)be ordered to active duty for a period of two years or the period of obligated service the person has remaining under section 3302 of this title, whichever is less; or 
(2)be subject to the repayment provisions under section 303a(e) of title 37. 
(b)Effect of RepaymentAny repayment under section 303a(e) of title 37 shall not affect the period of obligation of a member to serve as a Reserve in the Selected Reserve. 
3306.Administration of program 
(a)Funding for benefits accruing after October 1, 2008Payments for educational assistance under this subchapter shall be made from funds appropriated or otherwise made available to the Department of Veterans Affairs for the payment of readjustment benefits. 
(b)Funding for benefits accruing before October 1, 2008Payments for educational assistance under this subchapter shall be made from amounts in the Department of Defense Education Benefits Fund under section 2006 of title 10 that are attributable to armed forces education liabilities under chapter 1606 of title 10 that accrue before October 1, 2008. Amounts for such payments shall be made available to the Secretary in accordance with the provisions of section 2006(d) of title 10. 
(c)Program managementExcept as otherwise provided in this subchapter, the provisions of sections 3470, 3471, 3474, 3476, 3482(g), 3483, and 3485 of this title and the provisions of subchapters I and II of chapter 36 of this title (with the exception of sections 3686(a), 3687, and 3692) shall be applicable to the provision of educational assistance under this subchapter. The term eligible veteran and the term a person, as used in those provisions, shall be deemed for the purpose of the application of those provisions to this subchapter to refer to a person eligible for educational assistance under this subchapter. 
(d)Flight trainingThe Secretary of Veterans Affairs may approve the pursuit of flight training (in addition to a course of flight training that may be approved under section 3680A(b) of this title) by an individual entitled to educational assistance under this subchapter if— 
(1)such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; 
(2)the individual possesses a valid private pilot certificate and meets, on the day the individual begins a course of flight training, the medical requirements necessary for a commercial pilot certificate; and 
(3)the flight school courses meet Federal Aviation Administration standards for such courses and are approved by the Federal Aviation Administration and the State approving agency. 
3307.Biennial report to CongressThe Secretary of Defense shall submit to Congress a report not later than March 1 of each odd-numbered year concerning the operation of the educational assistance program established by this subchapter during the preceding two fiscal years. Each such report shall include the number of members of the Selected Reserve of the Ready Reserve of each armed force receiving, and the number entitled to receive, educational assistance under this subchapter during those fiscal years. The Secretary may submit the report more frequently and adjust the period covered by the report accordingly. 
IIReserve Component Members Supporting Contingency Operations and Certain Other Operations 
3321.PurposeThe purpose of this subchapter is to provide educational assistance to members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or Congress, in recognition of the sacrifices that those members make in answering the call to duty.  
3322.Educational assistance program 
(a)Program EstablishmentThe Secretary of each military department, under regulations prescribed by the Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, shall establish and maintain a program as prescribed in this subchapter to provide educational assistance to members of the Ready Reserve of the Armed Forces under the jurisdiction of the Secretary concerned. 
(b)Authorized Education ProgramsEducational assistance may be provided under this subchapter for pursuit of any program of education that is an approved program of education for purposes of chapter 30 of this title. 
(c)Benefit Amount 
(1)The educational assistance program established under subsection (a) shall provide for payment by the Secretary of Veterans Affairs of an educational assistance allowance to each member entitled to educational assistance under this subchapter who is pursuing a program of education authorized under subsection (b). 
(2)The educational assistance allowance provided under this subchapter shall be based on the applicable percent under paragraph (4) to the applicable rate provided under section 3015 of this title for a member whose entitlement is based on completion of an obligated period of active duty of three years. 
(3)The educational assistance allowance provided under this section for a person who is undertaking a program for which a reduced rate is specified in chapter 30 of this title, that rate shall be further adjusted by the applicable percent specified in paragraph (4). 
(4)The adjusted educational assistance allowance under paragraph (2) or (3), as applicable, shall be— 
(A)40 percent in the case of a member of a reserve component who performed active service for 90 consecutive days but less than one continuous year; 
(B)60 percent in the case of a member of a reserve component who performed active service for one continuous year but less than two continuous years; or 
(C)80 percent in the case of a member of a reserve component who performed active service for two continuous years or more. 
(d)Maximum Months of Assistance 
(1)Subject to section 3695 of this title, the maximum number of months of educational assistance that may be provided to any member under this subchapter is 36 (or the equivalent thereof in part-time educational assistance). 
(2) 
(A)Notwithstanding any other provision of this subchapter or chapter 36 of this title, any payment of an educational assistance allowance described in subparagraph (B) shall not— 
(i)be charged against the entitlement of any individual under this subchapter; or 
(ii)be counted toward the aggregate period for which section 3695 of this title limits an individual's receipt of assistance. 
(B)The payment of the educational assistance allowance referred to in subparagraph (A) is the payment of such an allowance to the individual for pursuit of a course or courses under this subchapter if the Secretary of Veterans Affairs finds that the individual— 
(i)had to discontinue such course pursuit as a result of being ordered to serve on active duty under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10; and 
(ii)failed to receive credit or training time toward completion of the individual's approved educational, professional, or vocational objective as a result of having to discontinue, as described in clause (i), the individual's course pursuit. 
(C)The period for which, by reason of this subsection, an educational assistance allowance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the portion of the period of enrollment in the course or courses for which the individual failed to receive credit or with respect to which the individual lost training time, as determined under subparagraph (B)(ii). 
(e)Availability of Assistance for Licensing and Certification TestsThe provisions of section 3301(j) of this title shall apply to the provision of educational assistance under this subchapter, except that, in applying such section under this subchapter, the reference to subsection (b) in paragraph (2) of such section is deemed to be a reference to subsection (c) of this section. 
3323.Eligibility for educational assistance 
(a)EligibilityOn or after September 11, 2001, a member of a reserve component is entitled to educational assistance under this subchapter if the member— 
(1)served on active duty in support of a contingency operation for 90 consecutive days or more; or 
(2)in the case of a member of the Army National Guard of the United States or Air National Guard of the United States, performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds. 
(b)Disabled MembersNotwithstanding the eligibility requirements in subsection (a), a member who was ordered to active service as prescribed under subsection (a)(1) or (a)(2) but is released from duty before completing 90 consecutive days because of an injury, illness or disease incurred or aggravated in the line of duty shall be entitled to educational assistance under this subchapter at the rate prescribed in section 3322(c)(4)(A) of this title. 
(c)Written Notification 
(1)Each member who becomes entitled to educational assistance under subsection (a) shall be given a statement in writing prior to release from active service that summarizes the provisions of this subchapter and stating clearly and prominently the substance of section 3325 of this title as such section may apply to the member. 
(2)At the request of the Secretary of Veterans Affairs, the Secretary concerned shall transmit a notice of entitlement for each such member to that Secretary. 
(d)Bar From Dual EligibilityA member who qualifies for educational assistance under this subchapter may not receive credit for such service under both the program established by chapter 30 of this title and the program established by this subchapter but shall make an irrevocable election (in such form and manner as the Secretary of Veterans Affairs may prescribe) as to the program to which such service is to be credited. 
(e)Bar From Duplication of Educational Assistance Allowance 
(1)Except as provided in paragraph (2), an individual entitled to educational assistance under this subchapter who is also eligible for educational assistance under subchapter I of this chapter, chapter 30, 31, 32, or 35 of this title, or under the Hostage Relief Act of 1980 (Public Law 96–449; 5 U.S.C. 5561 note) may not receive assistance under more than one such programs and shall elect (in such form and manner as the Secretary of Veterans Affairs may prescribe) under which program the member elects to receive educational assistance. 
(2)The restriction on duplication of educational assistance under paragraph (1) does not apply to the entitlement of educational assistance under section 3301(i) of this title. 
3324.Time limit for use of entitlement 
(a)Duration of EntitlementExcept as provided in subsection (b), a member remains entitled to educational assistance under this subchapter while serving— 
(1)in the Selected Reserve of the Ready Reserve, in the case of a member called or ordered to active service while serving in the Selected Reserve; or 
(2)in the Ready Reserve, in the case of a member ordered to active duty while serving in the Ready Reserve (other than the Selected Reserve). 
(b)Duration of Entitlement for Disabled Members 
(1)In the case of a person who is separated from the Ready Reserve because of a disability which was not the result of the individual's own willful misconduct incurred on or after the date on which such person became entitled to educational assistance under this subchapter, such person's entitlement to educational assistance expires at the end of the 10-year period beginning on the date on which such person became entitled to such assistance. 
(2)The provisions of subsections (d) and (f) of section 3031 of this title shall apply to the period of entitlement prescribed by paragraph (1). 
3325.Termination of assistance 
(a)In GeneralExcept as provided in subsection (b), educational assistance may not be provided under this subchapter, or if being provided under this subchapter, shall be terminated— 
(1)if the member is receiving financial assistance under section 2107 of title 10 as a member of the Senior Reserve Officers' Training Corps program; or 
(2)when the member separates from the Ready Reserve, as provided for under section 3324(a)(1) or section 3324(a)(2), as applicable, of this title. 
(b)ExceptionUnder regulations prescribed by the Secretary of Defense, educational assistance may be provided under this subchapter to a member of the Selected Reserve of the Ready Reserve who incurs a break in service in the Selected Reserve of not more than 90 days if the member continues to serve in the Ready Reserve during and after such break in service. 
3326.Administration of program 
(a)Funding for benefits accruing after October 1, 2008Payments for educational assistance under this subchapter shall be made from funds appropriated or otherwise made available to the Department of Veterans Affairs for the payment of readjustment benefits. 
(b)Funding for benefits accruing before October 1, 2008Payments for educational assistance under this subchapter shall be made from amounts in the Department of Defense Education Benefits Fund under section 2006 of title 10 that are attributable to armed forces education liabilities under chapter 1607 of title 10 that accrue before October 1, 2008. Amounts for such payments shall be made available to the Secretary in accordance with the provisions of section 2006(d) of title 10. 
(c)Program ManagementExcept as otherwise provided in this subchapter, the provisions of sections 503, 511, 3470, 3471, 3474, 3476, 3482(g), 3483, and 3485 of this title and the provisions of subchapters I and II of chapter 36 of this title (with the exception of sections 3686(a), 3687, and 3692) shall be applicable to the provision of educational assistance under this subchapter. The term eligible veteran and the term person, as used in those provisions, shall be deemed for the purpose of the application of those provisions to this subchapter to refer to a person eligible for educational assistance under this subchapter. 
(d)Flight TrainingThe Secretary of Veterans Affairs may approve the pursuit of flight training (in addition to a course of flight training that may be approved under section 3680A(b) of this title) by an individual entitled to educational assistance under this subchapter if— 
(1)such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; 
(2)the individual possesses a valid private pilot certificate and meets, on the day the member begins a course of flight training, the medical requirements necessary for a commercial pilot certificate; and 
(3)the flight school courses meet Federal Aviation Administration standards for such courses and are approved by the Federal Aviation Administration and the State approving agency.. 
(b)Clerical amendmentsThe tables of chapters at the beginning of title 38, United States Code, and at the beginning of part III of such title, are each amended by inserting after the item relating to chapter 32 the following new item: 
 
 
 
“33. Educational Assistance for Members of the Reserve Components3301”. 
3.Technical and conforming amendments 
(a)Conforming Amendments on Bar on Dual Eligibility for Benefits 
(1)Section 3033 of title 38, United States Code, is amended— 
(A)in subsection (a)(1), by striking chapter 106 or 107 of title 10 and inserting under subchapter I or subchapter II of chapter 33 of this title, under chapter 107 of title 10; and 
(B)in subsection (c), by striking chapter 106 of title 10 and inserting subchapter I of chapter 33 of this title. 
(2)Section 3221(f) of such title is amended by striking chapter 106 of title 10 and inserting subchapter I of chapter 33 of this title. 
(3)Section 3681 of such title is amended— 
(A)in subsection (a), by striking 34, 35, or 36 of this title or 106 or 107 of title 10, and inserting 33, 34, 35, or 36 of this title; and 
(B)in subsection (b)— 
(i)in paragraph (1), by inserting before the period the following: , and subchapters I and II of chapter 33 of this title; and 
(ii)in paragraph (2), by striking Chapters 106 and and inserting Chapter. 
(b)Conforming Amendments Relating to Department of Defense Education Benefits Fund 
(1)Definition of armed forces education liabilitiesParagraph (1) of section 2006(b) of title 10, United States Code, is amended to read as follows: 
 
(1)The term armed forces education liabilities means liabilities of the armed forces for benefits under chapters 30 and 33 of title 38 and for Department of Defense benefits under paragraphs (3) and (4) of section 510(e) of this title, including funds provided by the Secretary of Homeland Security for education liabilities for the Coast Guard when it is not operating as a service in the Department of the Navy. The term includes Department of Defense benefits under chapters 1606 and 1607 of this title, as in effect immediately before the date of the enactment of the Montgomery GI Bill Integration Act of 2007, for persons who became entitled to educational assistance under such chapters before that date and use, on or after that date, the benefits to which the persons became entitled..  
(2)Definition of normal costParagraph (2) of such section is amended by striking subparagraph (C) and inserting the following new subparagraph: 
 
(C)The present value of the future Department of Defense benefits payable from the Fund (including funds from the Department in which the Coast Guard is operating) for— 
(i)educational assistance under chapter 33 of title 38 to persons who during such period become entitled to such assistance; and 
(ii)educational assistance under chapters 1606 and 1607 of this title, as in effect immediately before the date of the enactment of the Montgomery GI Bill Integration Act of 2007, to persons who became entitled to such assistance under such chapters before that date and will be able to use, on or after that date, the benefits to which the persons became entitled..  
(c)Cross-Reference Amendments 
(1)Chapter 106 of title 10, united states code 
(A)Section 2131 of title 10, United States Code, is amended to read as follows: 
 
2131.Reference to subchapter I of chapter 33 of title 38Provisions of law related to educational assistance for members of the Selected Reserve under the Montgomery GI Bill program, as formerly set forth in this chapter and chapter 1606 of this title, are set forth in subchapter I of chapter 33 of title 38 (beginning with section 3301 of title 38).. 
(B)The table of sections at the beginning of chapter 106 of such title is amended by striking the item relating to section 2131 and inserting the following new item: 
 
 
2131. Reference to subchapter I of chapter 33 of title 38.. 
(2)Chapter 1606 of title 10, united states codeChapter 1606 of such title is amended by striking all after the chapter heading and inserting the following: 
 
 
Sec 
16131. Reference to subchapter I of chapter 33 of title 38. 
16131.Reference to subchapter I of chapter 33 of title 38Provisions of law related to educational assistance for members of the Selected Reserve under the Montgomery GI Bill program, as formerly set forth in this chapter, are set forth in subchapter I of chapter 33 of title 38 (beginning with section 3301 of that title).. 
(3)Chapter 1607 of title 10, united states codeChapter 1607 of such title is amended by striking all after the chapter heading and inserting the following: 
 
 
Sec 
16161. Reference to subchapter II of chapter 33 of title 38. 
16161.Reference to subchapter II of chapter 33 of title 38Provisions of law related to educational assistance for members of the reserve components of the Armed Forces supporting contingency operations and certain other operations, as formerly set forth in this chapter, are set forth in subchapter II of chapter 33 of title 38 (beginning with section 3321 of that title).. 
(d)Additional Conforming Amendments 
(1)Title 38, united states code 
(A)Section 3485 of title 38, United States Code, is amended— 
(i)in subsection (a)(4)(E), by striking chapter 1606 or 1607 of title 10 and inserting chapter 33 of this title; 
(ii)in subsection (b), by striking chapter 30, 31, 32, or 34 of this title or chapter 1606 or 1607 of title 10, and inserting chapter 30, 31, 32, 33, or 34 of this title; and 
(iii)in subsection (e)(1)— 
(I)by striking , chapter 30, 31, 32, 35, or 36 of this title, or chapter 1606 or 1607 of title 10 and inserting or chapter 30, 31, 32, 33, 35, or 36 of this title; and 
(II)by striking section 2135 of such title and inserting section 3305 of this title. 
(B)Section 3672(c) of such title is amended— 
(i)in paragraph (3)(A), by striking chapters 30 and 35 of this title and chapter 1606 of title 10 and inserting chapters 30, 33, and 35 of this title; and 
(ii)in paragraph (4), by striking chapter 30 or 35 of this title, or chapter 1606 of title 10, as the case may be and inserting chapter 30, 33, or 35 of this title. 
(C)Section 3680A(d)(1) of such title is amended— 
(i)by striking or under chapter 106 of title 10 the first place it appears; and 
(ii)by striking or chapter 30, 31, 32, or 35 of this title or under chapter 106 of title 10 and inserting or chapter 30, 31, 32, 33, or 35 of this title. 
(D)Section 3684A(a)(1) of such title is amended by striking chapter 30 or 32 of this title or in chapter 106 of title 10 and inserting chapter 30, 32, or 33 of this title. 
(E)Section 3688(b) of such title is amended by striking , chapter 30, 32, or 35 of this title, or chapter 106 of title 10 and inserting or chapter 30, 32, 33, or 35 of this title. 
(F)Section 3689 of such title is amended by inserting 33, after 32, each place it appears. 
(G)Section 3692 of such title is amended— 
(i)in subsection (a), by striking or 35 of this title and chapter 1606 of title 10 and inserting 33, or 35 of this title; and 
(ii)in subsection (b), by striking , chapters 30, 32, and 35 of this title, and chapter 1606 of title 10 and inserting and chapters 30, 32, 33, and 35 of this title. 
(H)Section 3695(a) of such title is amended— 
(i)by striking paragraph (4) and inserting the following new paragraph (4): 
 
(4)Chapters 30, 32, 34, 35, and 36 of this title and subchapters I and II of chapter 33 of this title.; and 
(ii)in paragraph (5), by striking , 1606, 1607,. 
(I)Section 3697(a) of such title is amended by striking chapter 30, 32, 34, or 35 of this title, or chapter 106 of title 10, and inserting chapter 30, 32, 33, 34, or 35 of this title. 
(J)Section 3697A(b)(1) of such title is amended by striking or 32 of this title or chapter 106 or 107 of title 10 and inserting 32, or 33 of this title. 
(2)Title 10, united states codeSection 510(h) of title 10, United States Code, is amended— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking additional educational assistance under chapter 1606 of this title or to basic educational assistance under subchapter II of chapter 30 of title 38 and inserting basic educational assistance under subchapter II of chapter 30 of title 38 or educational assistance under subchapter I of chapter 33 of that title; and 
(ii)in subparagraph (B)— 
(I)by striking chapter 1606 of this title or chapter 30 of title 38 and inserting chapter 30 or subchapter I of chapter 33 of title 38; and 
(II)by striking either such chapter each place it appears and inserting either such provisions; and 
(B)in paragraph (3)(A), by striking educational assistance under chapter 1606 of this title and all that follows through as the case may be and inserting basic educational assistance under chapter 30 of title 38 or educational assistance under subchapter I of chapter 33 of that title from an entitlement to such basic educational assistance under chapter 30 of that title or educational assistance under subchapter I of chapter 33 of that title, as the case may be. 
(3)Elementary and secondary education act of 1965Section 2304(g) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6674(g)) is amended by striking chapter 30 of title 38 or chapter 1606 of title 10 and inserting chapter 30 or 33 of title 38. 
(4)Internal Revenue Code of 1986Section 25A(g)(2)(B) of the Internal Revenue Code of 1986 is amended by striking chapter 30, 31, 32, 34, or 35 of title 38, United States Code, or under chapter 1606 of title 10, United States Code and inserting chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code.  
 
